             Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 1 of 13




 1                                                          HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9   JUDITH COLE, a single person; LOUISE             )
     MICHAEL, a single person; DAVID                  )
10   JOHNSON, a single person,                        )   NO. 3:18-CV-05182-RBL
                                                      )
11
                                       Plaintiffs,    )   DEFENDANT KEYSTONE RV
12                                                    )   COMPANY’S MOTION TO EXCLUDE
           v.                                         )   JOELLEN GILL
13                                                    )
     KEYSTONE RV COMPANY, a foreign                   )   NOTE ON MOTION CALENDAR:
14   business entity,                                 )   FRIDAY, MAY 1, 2020
15                                                    )
                                      Defendant.      )
16                                                    )
                                                      )
17

18                      I.     INTRODUCTION AND REQUESTED RELIEF
19          Defendant Keystone RV Company (“Keystone”) requests the Court exclude the declaration
20   and proposed testimony of Plaintiffs’ proffered “human factors” expert witness, Joellen Gill
21   (“Gill”). Despite a detailed and clearly written owner’s manual, Gill has concluded that Keystone
22   failed to warn consumers about the effects of using their recreational vehicles for prolonged
23   occupancy, particularly as to the alleged risks caused by moisture, mold and formaldehyde.
24          Gill is a professional litigation consultant and witness. A variety of courts in a number of
25   jurisdictions, including in the Western District of Washington, have excluded Gill from testifying
26   as an expert witness. As explained more fully below, Gill is not qualified to give her opinions and

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                  CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 1                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                      SEATTLE, WA 98119
                                                                                206.962.5040
             Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 2 of 13




 1   those opinions are unreliable under Federal Rule of Evidence 702. This is because Gill’s opinions

 2   are untested, lack general acceptance, and rely on unsupported assumptions. Gill’s opinions are

 3   also irrelevant because she has offered no alternative warning language and concludes, essentially,

 4   that there is no warning that would have prevented Plaintiffs’ alleged injuries. Finally, Gill’s

 5   opinion about formaldehyde warnings are improper and irrelevant because she ignored the clear

 6   language in Keystone’s Owner’s Manual, the warning label on the outside of the Plaintiffs’ RVs,

 7   and assumed that the named plaintiffs were actually exposed to excessive levels of formaldehyde.

 8          For all these reasons, the Court should exclude Gill’s opinions from this matter.

 9                                   II.     STATEMENT OF FACTS

10          This case involves individual and class claims brought by purchasers of Keystone

11   recreational vehicles in Washington in the past four years. Although they purport to seek recovery

12   of economic damages, each of the named Plaintiffs used their recreational vehicle as a full-time

13   residence and allege they were exposed to personal injury caused by excessive levels of moisture,

14   mold, and formaldehyde. Plaintiffs allege Keystone failed to warn them and other consumers of

15   risks of using a recreational vehicle as a full-time residence.

16          To support Plaintiffs’ allegations, Gill submits a declaration (Dkt. No. 87) in which she

17   reviews Chapter 3 of Keystone’s Owner’s Manual entitled, “Chapter 3: Effects of Prolonged

18   Occupancy and Indoor Air Quality” and comes to six conclusions: (1) it was foreseeable to

19   Keystone that purchasers of their RVs would “reside” in these RVs for extended periods; (2) it

20   was foreseeable to Keystone that purchasers of their RVs would not read the Owner’s Manual

21   before purchasing a Keystone RV; (3) it was foreseeable to Keystone that the warnings contained

22   in the Owner’s Manual were insufficient and inconsistent with the basic principles regarding

23   warning effectiveness; (4) it was foreseeable to Keystone that purchasers of their RVs may never

24   read the Owner’s Manual in its entirety; (5) Keystone failed to effectively mitigate the hazards of

25

26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                  CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 2                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                      SEATTLE, WA 98119
                                                                                206.962.5040
               Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 3 of 13




 1   extended occupancy in their RVs; and (6) every consumer who has purchased a Keystone RV is

 2   at risk for avoidable health hazards, because Keystone failed to effectively mitigate those hazards. 1

 3                                         III.     STATEMENT OF ISSUE

 4            Whether the Court should exclude the declaration and proposed testimony of Plaintiffs’

 5   “human factors” expert witness, Joellen Gill, where Gill’s opinions are untested, ignore relevant

 6   peer-reviewed literature, lack general acceptance, and rely on unsupported assumptions.

 7                                       IV.      EVIDENCE RELIED UPON

 8            Keystone relies upon the Declarations of Ryan E. Johnson, including the exhibits attached

 9   thereto, the Declaration of Garett Carolus, including the exhibits attached thereto, the Declaration

10   of Dr. Eric Boelhouwer, as well as the pleadings and documents on file with the Court.

11                                         V.        LAW AND ARGUMENT

12   A.       Under Federal Rule of Evidence 702, an Expert Must be Qualified to Provide an
              Opinion and the Opinion Must be Reliable and Relevant.
13
              Federal Rule of Evidence 702 requires that the Court engage in a two-step analysis to
14
     determine whether Gill can offer expert testimony here. First, the Court must determine whether
15
     Gill is “qualified by knowledge, skill, experience, training or education to render an opinion.” 2 In
16
     other words, the Court must evaluate whether the individual is actually an “expert in a particular
17
     field.” 3 Experts who possess knowledge as to the “general field” but lack “specific knowledge do
18
     not necessarily assist the jury.” 4 Second, the Court must “satisfy itself that the proposed expert
19
     testimony is both reliable and relevant….” 5 Rule 702 imposes on the district courts a
20
     “gatekeeping” function for expert opinions, such as those Gill seeks to offer here. 6
21

22
     1
       Dkt. No. 87.
23   2
       Daubert v. Merrill Down Pharm., Inc., 509 U.S. 579, 589 (1993).
     3
       Daubert v. Merrill Dow Pharm., Inc., 43 F.3d 1311, 1315 (9th Cir. 1995)(“Daubert II”); see also Jinro America Inc.
24   v. Secure Investments, Inc., 266 F.3d 993, 1004 (9th Cir. 2001) (“[C]are must be taken to assure that a proffered witness
     truly qualifies as an expert, and that such testimony meets the requirements” of Rule 702.).
25   4
       City of Hobbs v. Hartford Fire Ins. Co., 162 F.3d 576, 587 (10th Cir. 1998).
     5
       Id.
26   6
       Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999), see also Daubert, supra.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                  CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 3                                                                   100 WEST HARRISON STREET
                                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                                      SEATTLE, WA 98119
                                                                                                206.962.5040
               Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 4 of 13




 1           The Court’s function as a gatekeeper is important. If this Court finds “any step that renders

 2   the [expert’s] analysis unreliable…this renders the expert’s testimony unreliable.” 7 Moreover, the

 3   Court “need not admit an expert opinion that is connected to the underlying data only by the ipse

 4   dixit of the expert.” 8 The Court may exclude expert testimony if it determines “that there is simply

 5   too great an analytical gap between the data and the opinion proffered.” 9 In fact, the “trial court's

 6   gate-keeping function requires more than simply taking the expert's word for it.” 10

 7           When the Court reviews Gill’s declaration, it will find Gill’s opinions are simply based on

 8   her own subjective views (i.e., ipse dixit) and not any objective scientific data or information. In

 9   addition, the Court will find that Gill is not qualified to give her opinions and those opinions do

10   not meet the proper standard for reliability under Daubert and Federal Rule of Evidence 702. Thus,

11   the Court should exclude Gill’s opinions and testimony in this matter.

12   B.      Gill is not Qualified to Opine on the Effectiveness of Keystone’s Manual or Warnings.
13           There are numerous reasons why Gill is not qualified to give her opinions in this case and
14   the Court should, therefore, exclude her from testifying in this matter.
15           First, based on Keystone’s brief research, Gill has been excluded from testifying as an
16   expert witness in approximately ten to twelve other cases from a variety of jurisdictions where she
17   sought to offer similar opinions about product warnings. 11 Some of the cases in which courts have
18   excluded Gill include the following: Plunkett v. Best Buy Co., No. 3:16-cv-05832, 2017 WL
19   4958579, at *1-4 (W.D. Wash. Oct. 31, 2017) (striking Gill’s report and affidavit under Rule 702’s
20   relevancy prong for failure to consider pertinent information, speculation, and lack of assistance
21   to the trier of fact); D’Arcy v. Evergreen Sun Enters., Inc., No. 14-2-16952-3 SEA, 2015 WL
22
     7
       Henricksen v. Conoco Phillips Co., 605 F. Supp. 2d 1142, 1154; see also Mitchell v. Gencorp, Inc., 165 F.3d 778,
23   782 (10th Cir. 1999) and In re Silicone Gel Breast Implants Products Liability Litigation, 318 F. Supp. 2d 879, 890
     (CD Cal. 2004).
24   8
       Henricksen, supra, 605 F. Supp. at 1153, citing GE Co. v. Joiner, 522 U.S. 136, 146, 118 S. Ct. 512 (1997).
     9
       Id.
25   10
        Daubert II, 43 F.3d at 1319.
     11
        See Declaration of Ryan E. Johnson (“Johnson Decl.”), Exhibit A (Joellen Gill Deposition Excerpt), May 30, 2018
26   deposition taken in Wells v. Kawasaki Motors Corp, USA, et al., No. 2:16-cv-1086-DN (US DC Utah), 129:3-7.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                              CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 4                                                               100 WEST HARRISON STREET
                                                                                            SUITE N440
     NO. 3:18-cv-05182-RBL                                                                  SEATTLE, WA 98119
                                                                                            206.962.5040
                  Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 5 of 13




 1   8502107, at *2 (Wash. Super. Ct. Oct. 5, 2015) (Gill’s causation opinions “speculative and

 2   conclusory and without adequate factual basis”); Naki v. State, No. 2:13-cv-02189, 2015 WL

 3   4647915, at *4 (D. Ariz. Aug. 5, 2015) (Gill’s testimony is “unsupported by any reasoning, data,

 4   facts, principles, techniques, or methods”); Beck v. Wilson, No. 201302049591, 2015 WL 9200645

 5   (Wash. Super. Ct. Jan. 28, 2015) (order striking Gill’s declaration and dismissing plaintiff’s

 6   claims); Kill v. City of Seattle, 183 Wn. App. 1008 (2014) (“Gill’s test results varied so

 7   significantly as to render them unreliable” and her opinions “misleading.”) (emphasis added);

 8   Johnson v. Snohomish County, 184 Wash. App. 1027 (2014) (striking Gill’s report because it was

 9   “not supported by any specific facts”); Holttum v. Ross Stores, Inc., 178 Wash. App. 1013 (2013)

10   (striking Gill’s testimony as an expert because her opinions were speculative, irrelevant, and

11   lacked adequate foundation); Willard v. City of Everett, No. 12-cv-00014, 2013 WL 7231494

12   (W.D. Wash. July 9, 2013) (Dkt. No. 60) (docket entry granting motion to exclude Gill’s opinions);

13   Abercrombie v. Coeur D’Alene School District No. 271, No. CV-2012-979, 2013 WL 2150875, at

14   *9-10 (Idaho Dist. Ct., May 9, 2013) (excluding affidavit due to “glaring problems,” “no support

15   for Gill’s opinions,” lack of qualifications, and irrelevant opinions that invaded the province of the

16   jury) (emphasis added); Wright v. Peninsula Light Co., No. 08-2 2010, WL 1935748 (Wash. Super.

17   Feb. 16, 2010) (precluding Gill from testifying as risk management and traffic engineering expert).

18              Second, Gill has no advanced training or degrees in “human factors,” the area of her

19   purported expertise. Instead, she only obtained advanced degrees in business administration and

20   environmental engineering, disciplines that are not related to her failure to warn opinions. 12

21              Third, Gill has never engaged in any teaching, research or written any articles on the subject

22   of “human factors.” 13

23

24

25
     12
          Id. at 129:8-11.
26   13
          Id. at 129:12-14, 17-21.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                       CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 5                                                        100 WEST HARRISON STREET
                                                                                     SUITE N440
     NO. 3:18-cv-05182-RBL                                                           SEATTLE, WA 98119
                                                                                     206.962.5040
               Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 6 of 13




 1            Fourth, instead of doing her own research or testing, Gill’s alleged training in human

 2   factors is “based on things that other people have done,” and Gill admits she is not a research

 3   scientist. 14

 4            Fifth, Gill’s work in human factors has been limited, almost exclusively, to litigation

 5   consulting and testimony. In fact, her CV shows that all her presentations related to human factors

 6   since 2006 have been made to lawyer’s groups, most of them to the plaintiffs’ bar. 15 Gill recently

 7   estimated that 90 percent of her income comes from working as an expert witness in litigation. 16

 8            Finally, Gill’s declaration submitted here (Dkt. No. 87) reflects no specialized research or

 9   knowledge regarding the recreational vehicle industry, nor has she done any research into any

10   statutes, governmental regulations or industry standards which apply to recreational vehicles. 17

11            Other courts have recognized Gill’s lack of qualifications as a “human factors” expert. In

12   Wells, a Utah federal district court recently noted Gill’s lack of research and publications as part

13   of its decision to exclude Gill’s opinions:

14            The United States Court of Appeals for the Tenth Circuit has determined that when
              a proffered expert has not conducted research or published in the area on which
15            they have been designated to opine, it is appropriate to exclude that expert as
              unqualified under Rule 702. Here, Gill admits that she has not published articles
16
              in her designated field of human factors engineering….These deficiencies
17            undermine Plaintiff’s argument that Gill is qualified as an expert. Exclusion under
              the first step in the analysis would therefore be appropriate by itself. 18
18

19

20
     14
        Id. at 130:22-25.
21   15
        Id. at 17:22-18:15; see also Dkt. No. 87 at p. 22 of 29.
     16
        Id. at 131:24-25, 132:1.
22   17
         This is critical flaw in Gill’s analysis, because, as discussed more fully in Keystone’s opposition to class
     certification, recreational vehicles are not regulated by the U.S. Housing and Urban Development (HUD) rules for
23   residential use. Instead, they are regulated as vehicles and not, in the eyes of the federal government, intended for use
     as full-time housing. See Johnson Decl., Exhibit B (HUD Regulations, 24 CFR Part 3282, Manufactured Home
24   Procedural and Enforcement Regulations; Clarifying the Exemption of Manufacture of Recreational Vehicles.).
     18
        2:16-cv-1086-DN, Dkt. No. 306, p. 6. The Ninth Circuit similarly requires that [b]efore an expert may come before
25   the jury cloaked with the mantle of an expert under Rule 702…care must be taken to assure that a proffered witness
     truly qualifies as an expert….” Jinro America, Inc. v. Secure Investments, Inc., 266 F.3d 933, 1004 (9th Cir. 2001).
26   Keystone has attached a copy of the Court’s November 7, 2019 ruling in Wells, as Exhibit C to the Johnson Decl.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                  CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 6                                                                   100 WEST HARRISON STREET
                                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                                      SEATTLE, WA 98119
                                                                                                206.962.5040
               Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 7 of 13




 1           A comparison of Gill’s CV in the Wells matter and this case shows she has not added any

 2   “human factors” training, research or publication activities since she was excluded in Wells. 19

 3   C.      Even if She Was Qualified, Which She is Not, Gill’s Opinions are Unreliable.

 4           As a proponent of Gill’s testimony, Plaintiffs have the burden to show Gill’s opinions are
 5   both reliable and relevant. 20 In evaluating reliability, the Court should consider a list of factors
 6   which focus on the expert’s methodology (or lack thereof) in rendering his or her opinions:
 7           (1) whether the opinion at issue is susceptible to testing and has been subjected to
             such testing; (2) whether the opinion has been subjected to peer review; (3) whether
 8           there is a known or potential rate of error associated with the methodology used
 9           and whether there are standards controlling the technique’s operation; and (4)
             whether the theory has been accepted in the scientific community. 21
10
             The process for determining reliability involves courts vetting the expert’s methodology
11
     and assuring the proposed testimony is scientifically valid. 22 “That an expert testifies based on
12
     research he or she has conducted independent of the litigation provides important, objective proof
13
     that the research comports with the dictates of good science.” 23 By contrast, an expert’s opinion is
14
     unreliable when the expert ignores key facts of the case or relies on subjective assumptions. 24
15
             Gill’s opinions are critical of the warning language provided in Keystone’s Owner’s
16
     Manual. 25 She concludes these warnings “were insufficient and inconsistent with basic principles
17
     regarding warning effectiveness.” 26 In addition, Gill suggests that no warning in the manual would
18
     be sufficient, concluding that Keystone knew or should have known that “purchasers of their
19
     [Keystone] RV’s may never read the Owner’s Manual in its entirety.” 27
20

21   19
         See Johnson Decl., Exhibits D and E.
     20
         Daubert I, 509 U.S. at 589.
22   21
        Id. at 593-594; see also Sudre v. Port of Seattle, 2016 U.S. Dist. Lexis 166882 (WD Wa. 2016), *26; see also Dodge
     v. Cotter Corp, 328 F.3d 1212, 1222 (10th Cir. 2003).
23   22
         See Daubert II, 43 F.3d at 1316; see also Norris v. Baxter Health Care Corp, 397 F.3d 878, 884 (10th Cir. 2005).
     23
         Daubert II, 43 F.3d at 1317.
24   24
         McGlinchy v. Shell Chemical Company, 845 F.2d 802, 806-807 (9th Cir. 1988) (Expert’s study improperly rested
     on unsupported assumptions and ignored distinctions critical to arriving at a valid conclusion).
25   25
         Dkt. No. 87 at pp. 15-17 (¶ 21-22).
     26
         Dkt. No. 87.
26   27
         Id.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                               CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 7                                                                100 WEST HARRISON STREET
                                                                                             SUITE N440
     NO. 3:18-cv-05182-RBL                                                                   SEATTLE, WA 98119
                                                                                             206.962.5040
               Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 8 of 13




 1            Gill’s opinions do not satisfy any of the factors for reliability.

 2            First, Gill’s declaration cites no testing or analysis she has done herself regarding

 3   Keystone’s warning language or warning language generally. Instead, Gill simply cites a few

 4   general publications by others in the warnings field (although none of those cites appear to be

 5   focused on the types of warnings at issue here). 28 This is not surprising. As Gill admitted in her

 6   recent deposition testimony, she has not engaged in any research, testing, or writing scholarly

 7   articles of her own in the field of human factors. 29 Gill readily admits she is not a “research

 8   scientist.” 30 Apparently, she simply relies on the work of others. As other courts have recognized,

 9   Gill’s lack of any testing, methodologies, or statistics to support her opinions requires exclusion. 31

10            Second, there is no evidence that Gill’s general opinions about warnings have been tested

11   or subjected to peer review. Her declaration does not identify a single learned treatise, authority,

12   or publication that has researched or analyzed the type of warning language at issue in this case.

13   PeeFr reviewed methodology is critical to the Court’s analysis of expert opinions. 32 Gill offers

14   none.

15            Third, there is no evidence that Gill’s specific opinions about Keystone’s warning language

16   have been tested or subjected to peer review. In addition, there is no evidence Gill’s opinions about

17   Keystone’s warning language has general acceptance of other experts in her field. For example,

18   she concludes Keystone’s manual is too long and that safety information should be provided in the

19

20   28
        Gill cites eight publications and authorities (none of which are her own) in her declaration. However, all of Gill’s
     references to these publications simply support general conclusions and none address the specific warning language
21   she criticizes Keystone for using.
     29
        See Johnson Decl., Exhibit A, at 129:12-14, 17-21.
22   30
        Id. at 130: 22-25.
     31
        For example, in a recent ruling, an Arizona federal district court excluded Gill’s opinions on this basis: “In sum, the
23   Court could find nothing in Ms. Gill’s report that explains the basis for her conclusion that Defendants should have
     either installed [a] ladder or assigned Plaintiff a lower bunk….Without an explanation as to precisely how [Ms. Gill]
24   went about reaching her conclusions, and [her] assurances of reliability. Under Daubert, that’s not enough.
     Accordingly, the Court must fulfill its gatekeeping responsibility and preclude Ms. Gill’s testimony.” See Naki v. State
25   of Hawaii, et al., No. 13-02189-PHX-JAT, United States District Court for the District of Arizona, p. 8.
     32
        Daubert I, 509 U.S. at 593 (Peer review “increases the chances that substantive flaws in the methodology will be
26   detected.”).

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                   CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 8                                                                    100 WEST HARRISON STREET
                                                                                                 SUITE N440
     NO. 3:18-cv-05182-RBL                                                                       SEATTLE, WA 98119
                                                                                                 206.962.5040
               Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 9 of 13




 1   beginning of the manual. 33 Yet, she offers no authority (or testing) to support this conclusion.

 2   Similarly, with no support, she says Keystone’s use of caution terminology is “misleading”

 3   because it is too “benign.” She also complains about Keystone’s decision to tell customers to

 4   “avoid unnecessary air pollutants, “brin[g] in enough outdoor air to dilute emissions from indoor

 5   sources,” and avoid “high temperatures and humidity levels.” Gill claims these phrases are too

 6   vague to be effective, 34 but she does not cite a single analysis, authority, or study to support her

 7   conclusory opinion. Instead, she subjectively concludes this language is not enough. Gill’s own

 8   subjective beliefs are insufficient to support her own conclusions. 35

 9            Fourth, Gill has not identified any clear methodology for her opinions, any “known or

10   potential error rate associated with the methodology used” or any “standards for controlling the

11   techniques operation.” These are critical to determine whether an expert’s opinion is reliable. 36

12   Plaintiffs have not established this factor which is part of their burden to show Gill qualifies as an

13   expert. Putting aside the content of her opinions about Keystone’s warning language, the Court

14   simply has no way to evaluate Gill’s process for reaching her conclusions and or whether the

15   process follows a proper scientific method.

16            Keystone suggests that Gill’s own unsupported, untested conclusions and assumptions

17   about Keystone’s warning language make her opinions unreliable. A Utah federal district court

18   recently came to this same decision. The court there correctly decided to exclude Gill’s opinions

19   about the product warnings at issue in that case:

20            But what is more concerning is that her opinion—that users would not find and read
              the ambiguous warning label on the subject PWC [jet ski]—was not supported by
21            any testing such as a conducting a survey of PWC users. Gill’s opinion is based
              on her general knowledge of the effectiveness or warning labels but she lacks
22
              specific knowledge as to the effectiveness of PWC warning labels or as to the
23
     33
        Dkt. 87 at p. 16, ¶ 21 ii (a) and (b).
24   34
        Id.
     35
        Henricksen, supra, 605 F. Supp. at 1153 (the expert’s own ipse dixit is not a sufficient to support his/her opinions).
25   36
        See Daubert II, 43 F.3d at 1319 (“The party proffering the evidence must explain the expert’s methodology and
     demonstrate in some objectively verifiable way that the expert has chosen a reliable scientific method and followed it
26   faithfully.”).

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                  CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 9                                                                   100 WEST HARRISON STREET
                                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                                      SEATTLE, WA 98119
                                                                                                206.962.5040
              Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 10 of 13




 1            effectiveness of this label for PWC users. This knowledge could have been
              obtained by a survey. These deficiencies undermine Plaintiffs’ argument that Gill
 2            is qualified as an expert. Exclusion under the first step in this analysis would
              therefore be appropriate by itself.
 3
                                                ***
 4            But here, that objective proof is lacking. Gill acknowledges in her deposition that
              she did not subject her opinion to testing. Plaintiff’s opposition ignores Gill’s
 5            failure to test her opinion, and instead, argues that Gill’s opinion is reliable because
              Gill relies on other published human factors studies regarding product warning
 6            labels in generally and the testimony of those who actually used the PWC Plaintiff
 7            was riding. 37

 8            The Utah Court also looked at Gill’s methodology and concluded that Gill’s failure to test

 9   her opinions (as she has failed to do here) destroyed her reliability as an expert:

10            Instead of offering an opinion that has been subjected to the rigors of testing, peer
              review, and acceptance through a broader community, Plaintiff is proposing that
11            Gill present an opinion based on generalized studies of warning labels and a limited
              subset of deponents—all without independent testing. This does not lead to the
12            conclusion that Gill’s methodology or her resulting opinions are reliable. In the
13            face of a direct challenge, Plaintiff has not carried her burden to demonstrate that
              Gill’s testimony is reliable. Because Gill does not appear to be qualified for her
14            proposed testimony and because her proposed testimony is unreliable, the Motion
              to Exclude Gill is granted. 38
15
              This Court should reach the same conclusion and exclude Gill’s opinions.
16
     D.       Gill’s Opinions are Irrelevant Because She Does Not Offer Any Alternative Warning
17
              Language and Contends That No Warning Language Would be Effective.
18
              Gill’s opinions must also be relevant in the sense that they “logically advance a material
19
     aspect” of Plaintiffs’ case. 39 Here, in addition to criticizing Keystone and its warning language,
20
     Gill comes to the conclusion, and would testify to the jury, that no warning from Keystone would
21
     be effective. 40 Consequently, her opinions regarding warnings are irrelevant to the facts of the case
22
     because, in her view, there was no way Keystone’s warnings could have been made adequate. 41
23

24   37
        See Wells v. Kawasaki, Dkt. 306, p. 6 of 8 (emphasis added).
     38
        Wells, at p. 7 of 8.
25   39
        Estate of Barabin v. AstenJohnson, Inc. 740 F.3d 457, 463 (9th Cir. 2004).
     40
        See Dkt. No. 87 at ¶ 6(b).
26   41
        See Declaration of Eric Boelhouwer (“Boelhouwer Decl.”) at ¶ 22.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                       CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 10                                                       100 WEST HARRISON STREET
                                                                                     SUITE N440
     NO. 3:18-cv-05182-RBL                                                           SEATTLE, WA 98119
                                                                                     206.962.5040
              Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 11 of 13




 1            In addition, as Keystone’s warnings’ expert notes in his report, failure to provide an

 2   alternative warning gives the trier of fact no useful information as to whether the Keystone warning

 3   is effective or not:

 4            At the time of this report, Ms. Gill has not specified the content of any proposed
              alternative warnings, the potential locations, what these messages would admonish
 5            the RV owners to do, how these messages would change the behavior of RV owners
              as it relates to indoor air quality issues.
 6

 7   Boelhouwer Decl. at ¶ 22.

 8   E.       Gill’s Opinions Regarding Formaldehyde are Both Unreliable and Irrelevant.

 9            As various federal courts have recognized, when an expert relies on assumptions and is

10   oblivious to the “key facts” of the case, the expert’s opinions are considered unreliable. 42 That is

11   exactly what Gill has done here.

12            Gill states that “an ancillary issue present in the Keystone RVs is the presence of the

13   chemical formaldehyde in some of the RV materials.” 43 Gill concludes Keystone’s warnings were

14   insufficient because they failed to warn Plaintiffs about formaldehyde exposure. Tellingly, Gill

15   cites no evidence or support for her assumption Plaintiffs’ RVs contained formaldehyde, or at what

16   levels that chemical was allegedly present. As Keystone explained in opposition to class

17   certification, Plaintiffs have failed to produce any evidence they were exposed to formaldehyde,

18   which is one of the key aspects of Plaintiffs’ claims Gill flatly ignored.

19            In addition, although Gill says she reviewed Chapter 3 of Keystone’s Owner’s Manual and

20   opines that the manual is not sufficient, Gill does not address (or even mention) either: (a) the full-

21   page warning about Formaldehyde and Recreational Vehicles in the Owner’s Manual; or (b) the

22   CARB compliant label placed on the exterior of every Keystone RV, including those owned by

23   the named Plaintiffs. 44

24
     42
        McGlinchy, supra, 845 F.2d at 806-807.
25   43
        Dkt. No. 87 at p. 13, ¶ 17.
     44
        See concurrently-filed Declaration of Garett Carolus in Opposition to Plaintiffs’ Motion for Class Certification at
26   ¶¶ 14-16.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                                CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 11                                                                100 WEST HARRISON STREET
                                                                                              SUITE N440
     NO. 3:18-cv-05182-RBL                                                                    SEATTLE, WA 98119
                                                                                              206.962.5040
             Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 12 of 13




 1          Consequently, even if the Court does not exclude Gill’s opinions completely, it should

 2   exclude any opinions about formaldehyde because they are unsupported and conclusory.

 3                                        VI.     CONCLUSION

 4          For the reasons explained in this motion, Keystone requests that the Court exclude the

 5   opinions and testimony of Plaintiffs’ expert witness Joellen Gill in this matter.

 6

 7          DATED: April 13, 2020

 8                                                  CORR|DOWNS PLLC
 9

10                                                   s/Joseph P. Corr
                                                    Joseph P. Corr, WSBA #36584
11                                                  100 W. Harrison St., Ste N440
                                                    Seattle, WA 98119
12                                                  jcorr@corrdowns.com
13                                                  Telephone: 206.962.5040

14                                                  JONES WALKER L.L.P.
15

16                                                   s/Ryan E. Johnson
                                                    Ryan E. Johnson (pro hac vice)
17                                                  8555 United Plaza Blvd., 5th Floor
                                                    Baton Rouge, LA 70809
18                                                  rjohnson@joneswalker.com
19                                                  Telephone: 225.248.2080

20                                                  Attorneys for Defendant Keystone RV
                                                    Company
21

22

23

24

25

26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                   CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 12                                                   100 WEST HARRISON STREET
                                                                                 SUITE N440
     NO. 3:18-cv-05182-RBL                                                       SEATTLE, WA 98119
                                                                                 206.962.5040
            Case 3:18-cv-05182-TSZ Document 155 Filed 04/13/20 Page 13 of 13




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify under penalty of perjury under the laws of the State of Washington, that on
 3   April 13, 2020, I electronically filed the foregoing with the Clerk of the Court using the CM/ECF
 4   system which will send notification of such filing to the following:
 5   Eugene N. Bolin, Jr.
     Law Offices of Eugene N. Bolin, Jr., P.S.
 6
     144 Railroad Ave, Suite 308
 7   Edmonds, WA 98020
     eugenebolin@gmail.com
 8   Attorneys for Plaintiffs
 9   Guy W. Beckett
     Berry & Beckett, PLLP
10
     1708 Bellevue Ave
11   Seattle, WA 98122-2017
     gbeckett@beckettlaw.com
12   Attorneys for Plaintiffs
13   Richard F. DeJean
14   Law Offices of Richard F. DeJean
     PO Box 867
15   Sumner, WA 98390
     rdejean@dejeanlaw.comcastbiz.net
16   Attorneys for Plaintiffs
17
            DATED this 13th day of April, 2020.
18

19
                                                        s/ Danna Hutchings
20                                                     Danna Hutchings
                                                       Legal Assistant
21

22

23

24

25

26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION TO                                 CORR|DOWNS PLLC
     EXCLUDE JOELLEN GILL - 13                                                 100 WEST HARRISON STREET
                                                                               SUITE N440
     NO. 3:18-cv-05182-RBL                                                     SEATTLE, WA 98119
                                                                               206.962.5040
